Citation Nr: 1224539	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  08-12 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from July 1969 to February 1971.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's service-connection claims for a bilateral hearing loss disability and for tinnitus.  The Veteran disagreed with these determinations, and perfected an appeal as to both issues.

In February 2010, the Board remanded the Veteran's claims to the agency of original jurisdiction (AOJ) for additional evidentiary development.  After such was achieved, the Appeals Management Center (AMC) readjudicated the Veteran's claims in an April 2011 supplemental statement of the case (SSOC). The Veteran's claims folder was then returned to the Board for further appellate review.

In February 2012, the Board solicited an expert medical opinion from a physician with the Veterans Health Administration (VHA) concerning the etiology of the Veteran's hearing loss and tinnitus disabilities.  In March 2012, the Board received the requested VHA opinion, and it has been associated with the claims folder.  The Veteran has been afforded an opportunity to respond to this expert medical opinion, as has in fact submitted a Response Brief dated May 18, 2012.


FINDINGS OF FACT

1.  The evidence of record is in equipoise as to whether the Veteran's current bilateral hearing loss disability is related to his active duty military service.

2.  The evidence of record is in equipoise as to whether the Veteran's current tinnitus disability is related to his active duty military service.

CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's favor, a bilateral hearing loss disability was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).

2.  Resolving the benefit of the doubt in the Veteran's favor, tinnitus was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

A VCAA notice letter regarding the Veteran's hearing loss and tinnitus claims was sent to the Veteran in August 2006.  The Board need not discuss in detail the sufficiency of the VCAA notice letter in light of the fact that the Board is granting the Veteran's claims.  Any potential error on the part of VA in complying with the provisions of the VCAA, or with any prior remand instructions pertaining to these issues, has essentially been rendered moot by the Board's grant of the benefits sought on appeal.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has retained the services of a representative, and declined an opportunity to testify at a personal hearing. 

For the sake of economy, the Board will address both claims on appeal in a common discussion below. 
Legal criteria

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.           See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

For certain chronic disorders, including sensorineural hearing loss disability, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2011).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. See Hensley, supra.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran contends that his current bilateral hearing loss and tinnitus disabilities were caused at least in part by acoustic trauma sustained during his period of active duty service.  In particular, the Veteran asserts that he experienced in-service acoustic trauma in performance of his duties as a member of the artillery while serving in the Republic of Vietnam during the Vietnam Conflict.  Although the Veteran does not specifically assert he engaged in combat with the enemy, he does note that he was exposed to loud noises while delivering ammunition to fire bases during the war, and while driving a large five-ton truck during service without hearing protection.  See the Veteran's September 2007 Notice of Disagreement; see also his April 2009 VA Form 9.  

As noted above, in order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  See Hickson, 12 Vet. App. at 253.

With respect to Hickson element (1), current disability, it is undisputed that the Veteran currently has a bilateral hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  Indeed, audiometric testing performed at a June 2010 VA examination included the following test results:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
75
80
LEFT
105+
105+
105+
105+
105+

As hearing thresholds were noted to be well over 40 decibels at 3000 and 4000 Hz for the Veteran's right ear, and at each frequency level for his left ear, bilateral hearing loss for VA purposes is established.  See 38 C.F.R. § 3.385.  In addition, the June 2010 VA examiner also recognized that the Veteran currently experiences tinnitus.  Hickson element (1) is accordingly satisfied as to both issues.

With respect to Hickson element (2), in-service disease or injury, the Board will separately address disease and injury.

Concerning in-service disease, the Veteran's service treatment records do not reflect that the Veteran complained of, or received treatment for any problems with hearing or ringing in the ears.  Although the Veteran did have a sebaceous cyst removed behind his left ear just prior to his separation from service, there is no indication in the record that this procedure had any effect on the Veteran's hearing, and the Veteran does not so contend.  Audiometric testing upon entry into service in 1969 failed to show the presence of any hearing disability.  Unfortunately, no audiometric testing was performed upon the Veteran's separation from active duty service in 1971.  See the Veteran's February 1971 Report of Medical Examination.  

Concerning in-service injury, as discussed above, the Veteran contends that he was exposed to acoustic trauma during service in performance of his duties as a member of an artillery unit during the Vietnam Conflict.  Pertinently, the Veteran is competent to attest to his in-service experiences, to include exposure to loud noises while driving heavy trucks and transporting ammunition in a combat zone.  Cf. Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds no reason to doubt the Veteran was exposed to loud noises during service, as his DD-214 confirms service in the 1/92nd Artillery with service in Vietnam, and no evidence of record suggests to the contrary.  This is sufficient to satisfy Hickson element (2), in-service incurrence of injury. 

With respect to crucial Hickson element (3), nexus or relationship, there are conflicting medical opinions of record as to the etiology of the Veteran's hearing loss disability and tinnitus.  

Against the Veteran's favor are the opinions of two VA examiners, who both opined after a review of the Veteran's medical history and upon examination of the Veteran that the Veteran's current hearing loss and tinnitus disabilities were less likely than not related to his in-service noise exposure.  See the April 2007 Addendum opinion from VA examiner J.M.; see also the June 2010 report of VA examiner D.A.V.  By way of rationale, both examiners based their opinions on observations that the Veteran's service records contained no documented treatment for any hearing loss symptomatology, and on the Veteran's own report that he first remembers experiencing hearing loss and tinnitus just after service in 1972.  The record indeed demonstrates that the Veteran contracted a virus in 1972 that caused damage to his hearing in the left ear at that time.  See the Veteran's July 11, 1997 private audiological report.  

In contrast, and in the Veteran's favor, is the opinion of the March 2012 VHA medical expert, Dr. M.W.V., who after reviewing the record determined that it was as likely as not that the Veteran experienced permanent shifts in both left and right ear high frequency hearing due to noise from artillery weapons and loud heavy trucks.  Because the Veteran's separation examination contained no audiometric findings, Dr. M.W.V. could not opine as to the extent of the noise damage.  Further, with respect to the Veteran's left ear hearing loss, Dr. M.W.V. also indicated that the Veteran's current configuration of hearing loss could not be determined at present because a virus destroyed the hearing in the left ear.  Finally Dr. M.W.V. opined that it is "as likely as not that this veteran experienced ringing in both ears after constant prolonged exposure to artillery and loud vehicle noise without ear protection during his military service." See the expert medical opinion of Dr. M.W.V., received by the Board on March 13, 2012.  

By way of rationale, Dr. M.W.V. indicated the following on page 2 of his report:

There is no foundation in the service medical records to support hearing loss at the time of separation, however, this lack of support in light of his duties related to artillery and loud heavy vehicles is essentially overshadowed by the knowledge that unprotected ears exposed to the artillery and loud vehicles are known to be at high risk for acoustic trauma.  Working in the presence of artillery weapons, especially during combat conditions when rounds are fired without time for unprotected ears to rest, is a known cause of high frequency hearing loss and ringing in the ears.  This veteran's hearing loss pattern for the right ear is consistent with the type of audiogram exhibited after prolonged acoustic trauma; but there is no known method which will ferret out how much of his current hearing loss (as depicted in the audiograms in the "C" file) is due to military noise and how much of his current hearing loss is due to occupational recreational noise.

The Board notes at this time that in December 2011, prior to Dr. M.W.V.'s review of the record, the Veteran's representative clarified that the Veteran's hearing loss and tinnitus actually had origins during active duty service, and not in 1972.        See the December 2011 Post-Remand Brief, page 2.  

After assessing all of the lay and medical evidence referenced above, which includes evidence demonstrating that the Veteran experienced in-service acoustic trauma while serving in the artillery during active service, that he started experiencing hearing loss and ringing in the ears either during service or in the year following his separation, that he had what appears to be a non-service related virus occurring in 1972 just after service that severely damaged his left ear hearing acuity, and that the audiologists of record have each supported their respective positive and negative nexus opinions with adequate supporting rationale based on the record as it existed at the time of review, the Board finds that the evidence of record for and against the Veteran's claim is in relative equipoise.  

When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2002);  38 C.F.R. § 3.102 (2011).  Accordingly, the benefit-of-the-doubt rule is applicable in this case, and a relationship between the Veteran's current bilateral hearing loss and tinnitus disabilities with his active military service is established.  Hickson element (3) is therefore met as to both issues, and the benefits sought on appeal are allowed.


ORDER

Service connection for a bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


